Title: The American Commissioners to Daniel McNeill, 27 October 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: McNeill, Daniel


<Passy, October 27, 1778: We received yours of October 12 concerning your prisoners. On the basis of the King’s regulations on prizes and prisoners, published at the same time, we assumed no special ministerial order was necessary and that officers in the ports were instructed to secure prisoners as provided in articles 7 and 15. Moylan’s letter of October 21 describes your difficulty. We shall apply to the minister at once for the necessary orders. Meanwhile secure the prisoners carefully as we anticipate an exchange. If you must sail before orders arrive, assure the port officers that we shall defray their expences in securing the prisoners. You are right to insist on a judicial decision about your prize.>